Citation Nr: 1233945	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an attorney fee award based on the total amount of past due benefits awarded and not the total amount of past due benefits actually paid as a result of a July 2009 administrative decision. 

Entitlement to an attorney fee award based on the total amount of past due benefits awarded and not the total amount of past due benefits actually paid as a result of a May 2011 administrative decision.

(The issue of entitlement to an initial increased rating for the service-connected respiratory disorder, due to an undiagnosed illness with secondary obstructive sleep apnea, will be addressed in a separate decision of the Board.)



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to October 1959, from April 1965 to April 1968 and from January 1991 to July 1991. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a June 2009 administrative decision by the RO which awarded the Veteran's attorney $ 344.80 in attorney fees. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After having carefully considered the matter, and for following reasons, the Board finds that this case must be remanded for further development of the record.

A 'simultaneously contested claim' refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3(p) (2011). 

All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights. 38 C.F.R. § 19.100 (2011). 

Under 38 C.F.R. § 19.101, after a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of a Statement of the Case.

Pursuant to 38 C.F.R. § 19.102, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. See 38 U.S.C.A. § 7105A.

In addition, if a hearing is scheduled for any party in a simultaneously contested claim, the other contesting claimant and his or her representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal. 38 C.F.R. § 20.713(a).

Here, in a June 2009 rating decision, the RO granted service connection for chronic fatigue syndrome due to an undiagnosed illness. A 10 percent rating was assigned effective on November 2, 1994.  

This decision also granted service connection for gastroesophageal reflux disease. A 10 percent rating was assigned on November 2, 1994 to May 12, 2009 and a no percent rating was assigned after that date. 

In a July 2009 administrative decision, the RO determined that the Veteran was entitled to past due benefits of $ 1,724.00. Twenty percent of this amount ($ 344.80) was awarded to the Veteran's attorney.  Both the Veteran and his attorney were notified of this award. 

In August 2009, the RO received a letter from the Veteran's attorney's office.  This letter stated that the Veteran's attorney disagreed with the amount he was awarded, and that he was being represented in the matter by an attorney from his office.  It was specifically argued that the Veteran's attorney was entitled to twenty percent of the amount awarded to the Veteran and not twenty percent of the amount that was actually paid.  (The record indicates that the Veteran's award was offset by his military retirement pay.) The Veteran was not provided with a copy of this letter. 

In May 2011, the RO mailed the Veteran's attorney a Statement of the Case (SOC) which addressed his disagreement with the amount he was awarded. In a July 2011 letter, the Veteran's attorney perfected his appeal.  The record indicates that the Veteran has not been provided with copies of the SOC or the July 2011 letter. 

In order to ensure that both the appellant and the Veteran have received proper notice of the fee dispute, and to afford the appellant and the Veteran all due process considerations in this appeal, the Board is required to remand this appeal for additional development hereinbelow.

In addition, in a May 2011 rating decision, the RO increased the disability rating assigned to the service-connected chronic fatigue syndrome to 60 percent, effective on November 2, 1994.  The Veteran was also granted an increased rating for his service-connected respiratory system disability, a 50 percent rating was assigned effective on February 1, 2010. 

As a result of the May 2011 decision, twenty percent of the Veteran's past-due award ($ 7,682.76) was withheld and awarded to the Veteran's attorney pursuant to the fee agreement. 

In July 2011, the appellant indicated his disagreement with this decision and again argued that the 20 percent attorney fee should be calculated based on the total amount of past due benefits awarded, and not based on the total past due benefits paid. A Statement of the Case which addresses these issues has yet to be issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

A September 2012, VA Form 21-22a, Appointment of Individual as Claimant's Representative, does not appear to extend to the issue currently before the Board. Accordingly, on remand, the Veteran should be provided the opportunity to obtain a representative to aid him in this matter.  

Accordingly, the case is REMANDED to the RO for the following action:

1. In order to ensure that all contested claims procedures have been followed, the appellant and the Veteran should be provided a letter specifically notifying each party of the contested claim as to the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as hearing and representation rights.  

The Veteran should also be provided with copies of the appellant's August 2009 notice of disagreement, the May 2011 Statement of the Case, and the July 2011 Substantive Appeal. Copies of the same should be mailed to the Veteran at his address of record. The Veteran should then be provided the appropriate period of time to respond thereto and be afforded an opportunity to request a hearing.

2. The RO should take all indicated action to furnish the appellant and the Veteran with a Statement of the Case pertaining to the issue of entitlement to an attorney fee award based on the total amount of past due benefits awarded and not the total amount of past due benefits actually paid in a May 2011 administrative decision. This should include providing the appellant and the Veteran with appropriate notice of their appellate rights. 

This issue should be returned to the Board only if an appeal is timely perfected. 

3. After completing all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant and the Veteran should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



